PER CURIAM.
In the workers’ compensation action below, the- deputy commissioner found that Gray was entitled to temporary total disability benefits, costs, and attorney’s fees. In this appeal, the carrier challenges only the award of attorney’s fees. We reverse that portion of the order.
The deputy determined Gray was entitled to a fee pursuant to Section 440.34(2)(c), Florida Statutes (1979), which permits assessment of a claimant’s attorney’s fee “(i)n a proceeding where a carrier or employer denies that an injury occurred for which compensation benefits are payable.” This was not such a proceeding.
Accordingly, the deputy’s order is reversed insofar as it pertains to the attorney’s fee, and the cause is remanded for proceedings not inconsistent with this opinion.
WENTWORTH, J., LILES, WOODIE A. (Retired), and OWEN, WILLIAM C., Jr. (Retired), Associate Judges, concur.